KUNKLE, J.
We have carefully considered the unusually helpful briefs which have been filed by counsel upon both sides, and which present several very interesting legal questions.
Without attempting to discuss the authorities cited therein in detail, we will merely announce the conclusion at which we have arrived after a consideration of the facts as stipulated and the authorities cited. We think the same judgment should be rendered in this court as was rendered in the court below with the exception that the claim of Harrie P. Clegg should be .allowed. It should be allowed not as a preferred claim but as a general claim.. Had Mr. Clegg treated his lease as an equitable lien upon the chattel property in question, and perfected such lien by entering upon the leased premises and reducing such chattels to his possession, before the Receiver was appointed, then a different question would be presented. He did not attempt so to do.
Upon ,a consideration of the stipulated facts and the authorities, we think as above stated, that the same decree should be rendered in this Court as was rendered in the Court below, with the exception that the claim of Mr. Clegg should be allowed as a general claim.
• Allread and. Hornbeck, JJ., concur.